Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 6, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144696                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
  v                                                                 SC: 144696
                                                                    COA: 301906
                                                                    Wayne CC: 10-006937-FC
  RAYFIELD CLARY,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 16, 2012
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether the prosecutor’s impeachment of the
  defendant’s testimony on the basis of the defendant’s failure to testify at his earlier trial
  violated the defendant’s Fifth Amendment right against self-incrimination; and (2)
  whether the prior consistent statements by the complainant were admissible under
  MRE 801(d)(1)(B).

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 6, 2012                        _________________________________________
           p0530                                                               Clerk